Exhibit 10.1

 

Execution Version

 

AMENDMENT No. 5, dated as of April 8, 2019 (this “Amendment”), among CONCENTRA
INC., a Delaware corporation (as successor by merger to MJ Acquisition
Corporation) (the “Borrower”), the several banks and other financial
institutions or entities from time to time party to the Credit Agreement as
Lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”) and,
solely with respect to the last sentence of Section 8, Concentra Holdings, Inc.
and the Guarantors set forth on Schedule I annexed hereto, to the First Lien
Credit Agreement dated as of June 1, 2015 (as amended by Amendment No. 1, dated
as of September 26, 2016, Amendment No. 2, dated as of March 20, 2017, Amendment
No. 3, dated as of February 1, 2018 and Amendment No. 4, dated as of October 26,
2018, and as further amended, modified and supplemented from time to time prior
to the date hereof, the “Credit Agreement”, and the Credit Agreement, as amended
by this Amendment, the “Amended Credit Agreement”); capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Amended Credit Agreement.

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may obtain a Revolving Commitment Increase by entering into an
Additional Credit Extension Amendment with the Additional Lender (as defined
below);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may extend the maturity date of the Revolving Commitments by entering
into an Additional Credit Extension Amendment with the Revolving Lenders
providing such extension;

 

WHEREAS, this Amendment is permitted with the consent of the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender, the Additional
Lender and each other Revolving Lender;

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Loan Party, Agent or Lender, be amended as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.20 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Loan Party, Agent or Lender except as
signatory hereto, be amended to incorporate the terms of the Extended Revolving
Commitments with the consent of the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender, the Additional Lender and each other
Revolving Lender;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------



 

Section 1.                                           Agreements of the
Additional Lender.  Bank of America, N.A., as the Additional Lender (the
“Additional Lender”) (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent or such other Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will be bound by the provisions of the Credit Agreement
as a Lender thereunder and perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

The Additional Lender hereby commits to provide its respective Revolving
Commitment Increase as set forth on Schedule II annexed hereto.  Such Revolving
Commitment Increase shall be subject to the provisions of the Credit Agreement
and the other Loan Documents and shall constitute Revolving Commitments
thereunder.  In addition, Schedule 2.01 to the Credit Agreement, as revised and
amended to reflect the Revolving Commitment Increase pursuant to this Amendment,
is attached as Schedule 2.01 hereto.

 

Section 2.                                           Amendments to Credit
Agreement.  Effective as of the Amendment No. 5 Effective Date, the Credit
Agreement is hereby amended as follows:

 

The definition of “Revolving Maturity Date” as set forth in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety as follows:

 

“Revolving Maturity Date” means June 1, 2021.

 

Section 3.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Amendment No. 5 Effective Date, both immediately prior to and immediately
after giving effect to the Amendment No. 5 transactions to occur on the
Amendment No. 5 Effective Date, (i) no Event of Default or Default has occurred
under the Amended Credit Agreement and is continuing and (ii) the
representations and warranties of the Borrower and each Loan Party contained in
the Amended Credit Agreement and each other Loan Document are true and correct
in all material respects as of the Amendment No. 5 Effective Date; provided that
the solvency representation will be deemed to have been made as of the Amendment
No. 5 Effective Date immediately after giving effect to the effectiveness of
Amendment No. 5; provided, further, that to the extent that such representations
and warranties specifically relate to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

 

Section 4.                                           Effectiveness.  This
Amendment shall become effective on the date (such date, if any, the “Amendment
No. 5 Effective Date”) that the following conditions have been satisfied:

 

2

--------------------------------------------------------------------------------



 

(i)                  Execution of Amendment.  The Administrative Agent shall
have received executed signature pages hereto from each Loan Party, the
Additional Lender, the Issuing Bank, the Swingline Lender, each Revolving Lender
and the Administrative Agent;

 

(ii)               Fees and Interest.  The Administrative Agent shall have
received payment of all fees and expenses required to be paid or reimbursed to
JPMorgan Chase Bank, N.A., as separately agreed between the Borrower and
JPMorgan Chase Bank, N.A.;

 

(iii)            Extension Fee. The Administrative Agent shall have received
from the Borrower for the account of and to be further distributed by the
Administrative Agent to each Revolving Lender the extension fee separately
agreed in writing between the Borrower and the Revolving Lenders;

 

(iv)           Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower dated the
Amendment No. 5 Effective Date certifying as to the matters set forth in
Section 3;

 

(v)            Legal Opinion. The Administrative Agent shall have received a
favorable legal opinion dated the Amendment No. 5 Effective Date of Dechert LLP,
as special New York counsel for the Loan Parties in form reasonably satisfactory
to the Administrative Agent.

 

(vi)         KYC Information.  To the extent not previously delivered, the
Administrative Agent and the Additional Lender shall have received (x) at least
three (3) Business Days prior to the Amendment No. 5 Effective Date, all
documentation and other information about the Borrower and the Subsidiary Loan
Parties required under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, that has been requested by the
Administrative Agent and the Additional Lender in writing at least 10 Business
Days prior to the Amendment No. 5 Effective Date and (y) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days prior to the Amendment No. 5
Effective Date, a Beneficial Ownership Certification in relation to the
Borrower; and

 

(vii)        Closing Certificates.  The Administrative Agent shall have received
a certificate of the Responsible Officer of each Loan Party dated the Amendment
No. 5 Effective Date and certifying:

 

(1)               (A) that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization or by the
Secretary or Assistant Secretary or similar officer of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party or
(B) that no amendment to the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, has been filed with the Secretary of State (or other similar
official or Governmental Authority) of the jurisdiction of its organization
since the foregoing was last provided to the Administrative Agent,

 

3

--------------------------------------------------------------------------------



 

(2)               that attached thereto is a true and complete copy of a
certificate as to the good standing of such Loan Party as of a recent date from
the Secretary of State (or other similar official or Governmental Authority) of
the jurisdiction of its organization,

 

(3)               (A) that attached thereto is a true and complete copy of the
bylaws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Amendment No. 5 Effective Date and at all times since a date prior to the
date of the resolutions described in the following clause (4) or (B) that no
amendment to the bylaws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party has been made since the foregoing was last provided to the Administrative
Agent,

 

(4)               that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party, authorizing the execution, delivery and performance by
such Loan Party of this Amendment and the execution, delivery and performance of
each of the other Loan Documents required hereby and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Amendment No. 5 Effective Date, and

 

(5)               (A) as to the incumbency and specimen signature of each
officer or authorized signatory executing this Amendment or any other Loan
Document delivered in connection herewith on behalf of such Loan Party or
(B) that no change to the incumbency and specimen signatures of such Loan Party
has been made since the foregoing was last provided to the Administrative Agent;

 

Section 5.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 6.                                           Applicable Law; Waiver of
Jury Trial; Jurisdiction; Consent to Service of Process.  The provisions set
forth in Sections 9.09 and 9.10 of the Amended Credit Agreement are hereby
incorporated mutatis mutandis with all references to the “Agreement” therein
being deemed references to this Amendment.

 

Section 7.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 8.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a novation or waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or any other Agent, in each case under the Credit Agreement or any other
Loan Document, and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document.  This Amendment shall constitute a Loan Document and an
Additional Credit Extension Amendment for purposes of the Amended Credit
Agreement and from and after the Amendment No. 5 Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement to

 

4

--------------------------------------------------------------------------------



 

“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement.  The Borrower hereby consents to this Amendment and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Credit Agreement as amended
hereby.  Each Guarantor hereby (i) acknowledges all of the terms and conditions
of this Amendment and confirms that all of its obligations under the Loan
Documents to which it is a party shall continue to apply to the Credit Agreement
as amended hereby, and (ii) reaffirms, as of the date hereof, its guarantee of
the Obligations under the Collateral Agreement, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Security Documents to which
it is a party.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

CONCENTRA INC.

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

CONCENTRA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

VALOR HEALTHCARE, INC.

 

CONCENTRA HEALTH SERVICES, INC.

 

CONCENTRA INTEGRATED SERVICES, INC.

 

CONCENTRA OPERATING CORPORATION

 

CONCENTRA SOLUTIONS, INC.

 

NATIONAL HEALTHCARE RESOURCES, INC.

 

CONCENTRAMARK, INC.

 

ST. MARY’S MEDICAL PARK PHARMACY, INC.

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

AMBULATORY CARE SOLUTIONS, LLC

 

AMBULATORY CARE SOLUTIONS OF ARKANSAS, LLC

 

AMBULATORY CARE SOLUTIONS OF OHIO LLC

 

OCCUPATIONAL HEALTH + REHABILITATION LLC

 

By: CONENTRA HEALTH SERVICES, INC.,

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

 

 

 

 

CONCENTRA LABORATORY, L.L.C.

 

 

 

By: NATIONAL HEALTHCARE RESOURCES, INC.,

 

its sole member

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Vice President

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

 

U.S. HEALTHWORKS, INC.

 

U.S. HEALTHWORKS MEDICAL GROUP OF ALASKA, L.L.C.

 

USHW OF CALIFORNIA, INC.

 

 

 

U.S. HEALTHWORKS MEDICAL GROUP OF GEORGIA, INC.

 

 

 

 

 

U.S. HEALTHWORKS OF MINNESOTA, INC.

 

U.S. HEALTHWORKS OF NEW JERSEY, INC.

 

U.S. HEALTHWORKS MEDICAL GROUP OF OHIO, INC.

 

U.S. HEALTHWORKS OF PENNSYLVANIA, INC.

 

U.S. HEALTHWORKS OF TENNESSEE, INC.

 

USHW OF TEXAS, INC.

 

U.S. HEALTHWORKS OF WASHINGTON, INC.

 

RUSHWINC PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Executive Vice President

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Administrative Agent, Collateral Agent, a Revolving Lender, Issuing Bank and
Swingline Lender

 

 

 

 

 

By:

/s/ Dawn Lee Lum

 

 

Name:

Dawn L. LeeLum

 

 

Title:

Executive Director

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as the Additional Lender and a Revolving Lender

 

 

 

 

 

By:

/s/ Matt Powers

 

 

Name:

Matt Powers

 

 

Title:

Director

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

 

Credit Suisse AG, Cayman Islands Branch, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Judith Smith

 

 

Name:

Judith Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Lingzi Huang

 

 

Name:

Lingzi Huang

 

 

Title:

Authorized Signatory

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

Deutsche Bank AG New York Branch, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Yumi Okabe

 

 

Name:

Yumi Okabe

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Strobel

 

 

Name:

Michael Strobel

 

 

Title:

Vice President

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Bank, National Association, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Kirk Tesch

 

 

Name:

Kirk Tesch

 

 

Title:

Managing Director

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

 

Morgan Stanley Bank, N.A., as a Revolving Lender

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

TO AMENDMENT NO. 5

 

SUBSIDIARY LOAN PARTIES

 

1.

Ambulatory Care Solutions, LLC

2.

Ambulatory Care Solutions of Arkansas LLC

3.

Ambulatory Care Solutions of Ohio LLC

4.

Concentra Health Services, Inc.

5.

Concentra Integrated Services, Inc.

6.

Concentra Laboratory, L.L.C.

7.

ConcentraMark, Inc.

8.

Concentra Operating Corporation

9.

Concentra Solutions, Inc.

10.

National Healthcare Resources, Inc.

11.

Occupational Health + Rehabilitation LLC

12.

RUSHWINC PROPERTIES, INC.

13.

St. Mary’s Medical Park Pharmacy, Inc.

14.

U.S. HEALTHWORKS, INC.

15.

U.S. HEALTHWORKS MEDICAL GROUP OF ALASKA, L.L.C.

16.

USHW OF CALIFORNIA, INC.

17.

U.S. HEALTHWORKS MEDICAL GROUP OF GEORGIA, INC.

18.

U.S. HEALTHWORKS OF MINNESOTA, INC.

19.

U.S. HEALTHWORKS OF NEW JERSEY, INC.

20.

U.S. HEALTHWORKS MEDICAL GROUP OF OHIO, INC.

21.

U.S. HEALTHWORKS OF PENNSYLVANIA, INC.

22.

U.S. HEALTHWORKS OF TENNESSEE, INC.

23.

USHW OF TEXAS, INC.

24.

U.S. HEALTHWORKS OF WASHINGTON, INC.

25.

Valor Healthcare, Inc.

 

--------------------------------------------------------------------------------



 

SCHEDULE II

TO AMENDMENT NO. 5

 

Additional Lender

 

Total

 

Bank of America, N.A.

 

$

25,000,000.00

 

Total

 

$

25,000,000.00

 

 

SCHEDULE 2.01

 

Lender

 

Revolving Commitment

 

JPMorgan Chase Bank, N.A.

 

$

26,500,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

25,000,000.00

 

Bank of America, N.A.

 

$

25,000,000.00

 

Deutsche Bank AG New York Branch

 

$

16,000,000.00

 

Wells Fargo Bank, National Association

 

$

5,500,000.00

 

Morgan Stanley Bank, N.A.

 

$

2,000,000.00

 

Total

 

$

100,000,000.00

 

 

[Concentra — Amendment No. 5]

 

--------------------------------------------------------------------------------